Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Soules on 1/20/22.
The application has been amended as follows:
 Please replace paragraphs 40, 46, 47, 49, 50 and 85 with the following: 
[0040] where D3 is the electric displacement field between the plates of the capacitor, 3 is the permittivity of the piezoelectric material in the 3-direction, and S is the area of the capacitor electrodes. For simplicity we assume that the electrode area is equal to one half of the cross-sectional area of the beam. Rewriting eq. (2) in terms of the net force FP on an individual electrode, one obtains charge Q as:

[0046] The equivalent electromechanical coupling             
                
                    
                        k
                    
                    
                        33
                        ,
                        e
                        f
                        f
                    
                    
                        2
                    
                
                 
            
        and general electromechanical coupling (GEMC)             
                
                    
                        K
                    
                    
                        g
                    
                    
                        2
                    
                
                 
            
        are two critical values that determine the effectiveness of a harvester in energy conversion and will be considered for a BMP harvester in this section. The GEMC represents the ratio of electrical energy stored in the piezoelectric transducer to the mechanical energy stored in the device for a given deflection and is related to             
                
                    
                        k
                    
                    
                        33
                        ,
                        e
                        f
                        f
                    
                    
                        2
                    
                
            
         by 

[0047] where             
                
                    
                        k
                    
                    
                        33
                        ,
                        e
                        f
                        f
                    
                    
                        2
                    
                
            
         is the device equivalent of the electromechanical coupling             
                
                    
                        k
                    
                    
                        33
                    
                    
                        2
                    
                
            
        , which represents the ratio of electrical energy stored in the piezoelectric transducer to that of total energy stored under external load. Expressed in terms of 

[0049] A few relationships become apparent from             
                
                    
                        k
                    
                    
                        33
                        ,
                        e
                        f
                        f
                    
                    
                        2
                    
                
                 
            
        and             
                
                    
                        K
                    
                    
                        g
                    
                    
                        2
                    
                
            
        . Because the piezo ceramic is usually much stiffer than the beam material and the length of the beam is much larger than the thickness of the piezo ceramic, it is safe to assume             
                4
                L
                
                    
                        Y
                    
                    
                        p
                    
                
                ≫
                9
                
                    
                        t
                    
                    
                        p
                    
                
                
                    
                        Y
                    
                    
                        b
                    
                
            
        , in which case equation (8) can be simplified to

[0050] This simplification applies to a harvester comprised of a polymer beam and PZT, as in the BMP harvester studied in this paper. Additionally, because increasing              
                
                    
                        k
                    
                    
                        33
                        ,
                        e
                        f
                        f
                    
                    
                        2
                    
                
                 
            
        will also increase the GEMC, increasing the elastic modulus of the beam Yb and the ratio tp/L will result in higher coupling coefficients for the BMP. Increasing the actual electromechanical coupling coefficient             
                
                    
                        k
                    
                    
                        33
                    
                    
                        2
                    
                
                 
            
        of the piezoelectric transducer (i.e. larger d33 or smaller 3) will, as expected, also increase the effective coupling of the system. 

[0085] According to equation (21), at optimal support beam thickness, the energy ratio improves by a factor of less than two in favor of the PBG bimorph. As before, if we assume tbmp = tbi and             
                
                    
                        d
                    
                    
                        33
                    
                    
                        2
                    
                
                =
                
                    
                        4
                        d
                    
                    
                        31
                    
                    
                        2
                    
                
            
        , the energy stored in the transducers of a BMP harvester and a PBG bimorph are equal when the L/a ratio of their beams are each nine, with larger values favoring the PBG harvesters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. SAN MARTIN/Primary Examiner, Art Unit 2837